PER CURIAM.
This appeal questions the correctness of a summary final judgment rendered in favor of the appellee in an action for money *395alleged to be due appellant for merchandise sold and delivered to the appellee.
Appellant was sent a check for less than the amount claimed to be due. The check bore a statement, placed there by appellee, that it constituted payment in full of certain invoices. The appellant struck the statement and cashed the check. Appellant contends that appellee authorized it to strike the “payment in full” language and cash the check. Appellee denies that any such authorization was given and has refused to pay the difference in the amount of the check and that amount claimed by appellant.
A careful examination of the record under consideration discloses the existence of unresolved issues of material fact as to whether the appellant was authorized to strike the “payment in full” language from the check.
We find that appellee failed to meet its burden of proof and that the trial court erred in entering the summary final judgment in favor of appellee. Therefore, we reverse and remand the cause for further consideration.
Reversed and remanded.